Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 10, 2018

The Court of Appeals hereby passes the following order:

A18D0434. SANDY JENNINGS v. EARL B. JENNINGS.

      On January 25, 2018, the superior court entered final judgment in this divorce
case. Respondent Sandy Jennings, proceeding pro se, appealed directly to this Court.
We dismissed the appeal because appeals in divorce cases must be made by
application for discretionary review. See Case No. A18A1462 (dismissed April 16,
2018).   On April 24, 2018, Sandy Jennings filed this pro se application for
discretionary appeal from the superior court’s final judgment. We lack jurisdiction
because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Sandy Jennings filed this application 89 days after
entry of the order she seeks to appeal. Therefore, her application is untimely, and it
is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/10/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.